Saxe and Sweeny, JJ.
dissent in a memorandum by Saxe, J., as follows: Plaintiff established at trial that he was injured when he fell down a stairway in defendant’s building after tripping on a handrail that had come loose from the wall and was resting at the top of the steps. Despite plaintiffs admission that
*442he was looking straight ahead at the time of the accident and had not reached for the handrail before commencing his descent on the stairway, and evidence that plaintiff may have been talking on his cell phone at the time of the accident, the jury had more than enough evidentiary support for its finding that defendant Housing Authority was 100% liable for plaintiffs accident.
However, as the trial court correctly recognized, there was an irreconcilable inconsistency in the jury’s award of damages. Once the jury determined that plaintiff sustained injuries causing substantial past pain and suffering, its failure to award any damages for medical expenses and future pain and suffering cannot be explained rationally. Either the jury did not understand the court’s instructions on damages or did not follow them, making it necessary to direct a new trial on damages. Nor may we limit the new damages trial to the issues of medical expenses and future pain and suffering, since it was possible that the $5 million award was intended to include more than one category of damages.
The irrationality of the damages award does not affect the jury’s liability finding. The issue of liability is not so inextricably interwoven with the issue of damages as to warrant a new trial of both issues. Nor is there anything irreconcilable about the jury’s findings on negligence and proximate cause that would warrant upsetting the jury’s liability determination. Where a jury’s findings are rationally based on the evidence before it, a reviewing court should not set those findings aside simply because it might have found otherwise (Rivera v 4064 Realty Co., 17 AD3d 201, 203 [2005], lv denied 5 NY3d 713 [2005]). That deferential standard of review for jury findings continues to apply even where the findings on another issue, such as the damages award in this instance, should be set aside and the issue re-tried. Here, the jury rationally concluded that although plaintiff was negligent in talking on his cell phone and not looking down as he approached the stairs, his negligence was not a proximate cause of his accident, and that the sole proximate cause of the accident was the handrail on the floor. There is no basis for this Court to set that finding aside. Moreover, the exercise of our interest of justice jurisdiction to review defendant’s unpreserved challenge to the liability verdict is not warranted. The trial court’s grant of a new trial solely on the issue of damages was proper.